.,            ..



          OFFICE OF -E               ATTORNEY GENERAL OF TEXAS
                                   - .         AUSTIN

-c.yuu(
 -0oray
                                                           ’
                                                                     .:
                    ..        ._                                                      _,   ‘,
                         .;                           .~                  ;..




             . .
                                                                                                                      .:

                                                                                           .:.
                                                                                                                    :..-.
                                                                                ri;:,: requesting    the
                                                                                                                             ..
                                                                                   , I_          .




                                                  .             -.        .. .; * .         .’
                                 Said Auditor la hsreb~'
                                  to lnepeot all the booka
                                   offioera,    departmenta
                                    State Government and
          shall &ike a damplets-and thOrOugh~investi.ga-      '~
          tlon- or all ouetodiana~ of public iunde and      ‘ ,.
          disbursing orfioers   of this &ate and Shall
          have oontlnual aooess to and Oball 'examine~all                                                                  ‘...
          the books, aooounts, reporta,      voucher8 and
          other reoorda of any offloe,,    departmnt,   Ju-
          stitutlon,  Board or Bureau ot ths State, land r
                                                  ..                                                                              .

                                         .,>                   ..
                                                                                                           ;

                                                                                                               ‘,
                                                                                                                     .~
Boaorable I?Uford D, Battle,               Page Z


        ddl      inveeti&i~ethe efilolenoyof the per-
       3onnel and clerical     forces thereof,  alld ehall
       keep a proper .reoord of his investigationa.
       All 3resent’auditora      OS each and every.depart-
       x:snt and institution    are hereby required to
       fur.tish sselst&noe to said &ditor      end to per-
       tit an lnspeotlon     OS their aevsral reports,
       Lt au thea..w
                    -Art. 1iilsak.         In addition to thb other.
          dutlee prcvldtid ‘SW aald Auditor; he shall
          ttoroughly’eramlns           all drpartmente of the St#,e                         ..,.:.


          t;overnment with epeoW. regard to their aoti-
          vltiss end the duplloatlon               of efforts      between
          tlepartments, and t& efflcienoy                cif the’sub-
          ordinate amployqee in eaoh of euoh eeveral
          Cepartmente b Se ahall eramine into the work
          dona by thl. sutiordlaate            employee8 in ..the sev-
          xc1 depa'rtaente, of the State.Goverriment.                         .~_
                                                               51        .'_
                    TIpon completing the examlnhtio'h of any
          da~M%cent he shall furoiah.the                 head of aald
          dc~rtmnt~wlth            a~repert &,(a)         the eifl6ieqoy
          ol‘ time oubordlna~e~employees;              (b):.the statue
          aua ooaditgan:df          all pubMa fauda. in aharge 'OS.
          eald degartaient&(oj             thq.emount of.:dupllcation.
          between work .done.by the'departawnt                  ao examln-
          ed and other .&tipartmentff of the             &tats
                                                      ~_._       _ Gcvern-
 ,,,;$:i mm;         (al sqbn.a, ayatsia ol audltlng;~book-.
       .,keepins,         an&sytvtea of eooounts as will @ovlde
          for a udifcrm: system OS euditirig,                bookkeeping,
          and system~;oi:‘a,ooounts          for everydepkr$msnt                ,_‘~ .-
          of State. .. IJe:.shall also. maka’~soumm~ndatlon~                            .
      .j to the safd head of then departments iOr the.
  “,‘i eliniqatio~~~oi..duplioation                and iaetficienop.'
1L        A     copy   of'&ch.etioh       report   subsiittdd by.seld
          ofii~er       to.the heed of department~eh&l                be
      : forth-crith.furnlshed             to the Govern6r, the Spe&r
          of the House, .and the President of the Senate?
          Nothing onntained herein shall be..oonatrued                       ..::-.
          a8      aut?;orfalng.the.State         hudltor to employ or
          disoharge any state..emgloyes               other than those
          horein authorized to be a;rpointe’d .by him for
          his dapnrtmant~i,n            :                                        :
i
              T.&J
                 .have’..failed ,to find any case where the eppel-
                  ..,::.~,t:.- State have construed the two above men-
  lat.3 cow33 :of;.th@
;,,tloned stitu?$$~ ‘+-however; we think that the above statutes
                     /..
         Konorable Buford D. Battle,          Page S

                    .
          only authorize thi State Auditor and 8ifloienor            &pert to         -
         iaspeot all the bwka and reoords of all the otiioera,                 de-      _,
          DzrtrJents
         .-           and  in&ltutlona   of   the  State  govement,       and
         further eapower him to make a complete and thorough lnves-                         -
         tlgatlon    ot all Oustodlana ot pub110 funds and disburalng
         orricers    OS the .State.and give him aooesa to and the au-
         thority to examine all the books; aooounta, reporta,
         vouchers and other reoorda of aii$.oftioe,          depirtment,    in-
         stitution,    board or bureau at tha.State.         The above enum-
         erated powers and dutieq are apeolfioally           set forth in
         hrtiole 44lSa-S, aupra. ‘Article         44lSa-4 impoeerr additional.                   :
         tiutles upon the State Auditor and Ettiolency &pert,              but
         the power and right to audit a county*e revenue8 and ex-                          .’ .‘: .*
         penditures arq dot lnoluded in either of the above mention-                          ‘.. :
         ad statutea.       :._‘
                               ,;....
                                i..                                              .._.
                      There ‘atie other statutes lmpoalng oertain dutien
         upon the State Auditor and requiring          the Auditor to perform
         certain funotions in oonneotlon fherewithr             To illustrate,                  .,I :
         Article 6S9a-3, Vernon’s Anuotated Civil Statutes,              requires                .I:
         the Auditor on or before the lat tiny of Ootober or the year                                ‘.
                                                                                                . .
         kedhtely       preoedin& the re&ular blennlal 8eraion oi the                               .
         L~glslatare to ‘aeoure, qompile and submit to the Goverhor
         a =epo~% aontalidng the-lnformatlon         required by said stat-
::       use. However, we have~ialled        to find any statute authoriz-
         *    the State Auditor and tsirioienoy l%port to audit a
         oounty*s revenges a+d expendlturee~
     .                       1..
                      ArtGiia,1645-1676,    inolusive,    Vernonis Annotated               -,j’
         Clvll Statutes,,,‘and .the amftndments thereto,        prescribe a
  ’      definite    and certain metho&g%r3iudlting        a oounty*s reveouee                  ‘..
:!       and expenditures. by oounty atidltcirs.        It is a well recognized                 ”
‘I       prlnoiple    of law that where. the ‘Legislature prescribe8 a
         definite,    oertaln method oi prooedure 16r a olty or oounty                           ‘.
         to. follow,   othei rethoda are by implloatlon         of law’ ;Oxoluded.          ,..~~,:~,.
 _.      Foster v. Qity,di Waoo, (Sup. Ct.) 25s 8. VI. 1104.                                     -_
                     Gtm&ly     s$eaki&      it is’ stated In Texas Jurls-                       Y’
         prudeme,    Vol. 84, p. 43Sr
                            I                                                                    ._
                     *The powers and duties ot pub116 diiioers
_              are quit6 generally     presorlbed by the Coastitu-
               tion end statutes,    and, subjeot to constitution-
               al limitations,    these matters are under the
;:             oontrol of the Leg$slature;       indeed, In many
               instances the Constitution       expressly gives It
,;i:
kmorable   hford    D.,Battle,      Page 4


     power co preaaribe the datlss oi partfetiar
     otff4ers.    The therm *dtltie8* in suoh a graat                       .. .     ,
     to the Legielsture   oomprehende the further
     idea o? powei or authority      and the legis-
     lative aot will be looked to for the arithorlty
     of tie offfcer’as   well as for a definition
     of his duties.    Power and duties are ooexten-
     OiVe, Rnd an OHiO8r ha8 ao authority to
     perform an sot in -spot oi whioh no duty
     haar been made to devolve upon hicn.a.                                         -

           ft   is farther’stated      ln Texas Jurlsprudenoe,   001. 94,          :.-"
p. 440:                                                                            :_

           Vublio    offloers    and governmental    and
     uddnistrativs boards poseras only such powers
     as are expresely   oonferred upon       them by law
     or are neoeasarily   implied front      the powersso
     ooirierred. They cannot le&ly           pertorn aote
     not authorlzad by. rxlstlng  law,       and the repeal.
     or a 8tatu$v    auth.orlsfng    an oirloer   to do a
     partloulsr tw;      or ot the statute that
     meat.88 the offioe,   neaessarlly  revokes and
     terminates his powerf
           ;Luotlng further Srom Teeme Surisprudeaos,     Vol.     34,
p. 443, it is state@
                   _,.    :.                                                            ,:
           *Statutee.irhioh  presorlbe  and limit the
     exerolse OP offlolal    duty are strlotly   eon-
     strued ln rsspbot oi the powers qmfer~sd and
     the mannerof their exeroIs8,      and such poaeru
     are not to be enlarged by oonstruotion.       ) .t .          ..

          *‘It is e&&.y    well settled,   however,
     that a law whioh oonfers a power or imposes a
     duty upon an o~ilfioer or board oarrles with it
     by lmplloation,the   authority   to do such things
     as are reasonably necessary to oarry into ei-
     fact the poser granted or the duty imposed.
     . . .”
          AS above stated we have failed to find'any statute
expressly authorizing  the State Auditor to audlC a countyts
revenues and expenditures;  neither do we find any statute
from which suoh power or authority may be aeoessarlly   impLied.
                                                                            :
iionorable   3uford.D.   ffattle,   age   5


*mror9.       it 18 our opinion that the State AUditox'
                                                      and
Wflclency  &pert has no sorer a* autborlty     to go Into any      :
Pema oounty end ineke a oomplete audit or'the countybi re~e-       : ;.'
nues and expenditures:  We aannot speoffloally    ansrsn-yootlr    CT
second qaeetion w2thout the pressntatioa   or all the faota.      s'
that are or may@s Involved.                                          ': i

                                              Your8 iew   truly
                                               .:




                                                                         :l
Awro          .    ‘:”                                                 ..;:I
                                                                      __.
                                                                        i’.
                     : ... .’                                       ..\-.::

                     .




                                                                        .